UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4839


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVARO EZEQUEIL ALAS, a/k/a Balmore Alas,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-01067-HMH-1)


Submitted:   June 20, 2011                  Decided:   June 28, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant.    Andrew
Burke Moorman, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvaro Ezequeil Alas was sentenced to 224 months of

imprisonment following his guilty plea to conspiracy to possess

with intent to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a), (b)(1)(A), 846 (2006).                His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating     there   are    no     meritorious    issues    for    appeal,     but

nevertheless arguing that the sentence imposed is procedurally

unreasonable    because     the     district    court    failed   to   make    an

individualized assessment of the facts presented and failed to

sufficiently state the reasons for the sentence imposed.                      Alas

filed   a   supplemental    brief,     arguing    that    the   district    court

plainly erred in imposing a two-level leadership role sentencing

enhancement.    Finding no reversible error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.           Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                In determining the

procedural reasonableness of the sentence, we consider whether

the district court properly calculated the defendant’s advisory

Guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.          Gall, 552 U.S. at 51.


                                        2
              “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”            United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009).             Where, as here, the district court

imposed   a    within-Guidelines      sentence,         the    explanation      may    be

“less extensive, while still individualized.”                     United States v.

Johnson, 587 F.3d 625, 639 (4th Cir. 2009), cert. denied, 130 S.

Ct.   2128    (2010).       Generally,       a    court      provides   an     adequate

explanation for a Guidelines sentence when it indicates that it

is “rest[ing] [its] decision upon the Commission’s own reasoning

that the Guidelines sentence is a proper sentence (in terms of

§ 3553(a) and other congressional mandates) in the typical case,

and   that    the   judge   has   found      that      the    case   before     him   is

typical.”      United States v. Hernandez, 603 F.3d 267, 271 (4th

Cir. 2010) (internal quotation marks omitted).

              Counsel did not preserve a claim of error, and thus

our review is for plain error.               United States v. Lynn, 592 F.3d

572, 579-80 (4th Cir. 2010).                 We conclude that the district

court adequately explained its chosen sentence.                      Moreover, Alas

fails to show that the lack of a more detailed explanation had a

prejudicial effect on the sentence imposed.                      United States v.

Washington, 404 F.3d 834, 849 (4th Cir. 2005).

              We review the district court’s decision to apply a

sentencing     adjustment     based    on        the   defendant’s      role    in    the
                                         3
offense for clear error.              United States v. Sayles, 296 F.3d 219,

224 (4th Cir. 2002).                 A defendant qualifies for a two-level

enhancement       if    he     was    “an    organizer,            leader,      manager,      or

supervisor       in     any     criminal             activity.”          U.S.     Sentencing

Guidelines Manual § 3B1.1(c) (2010).                        “Leadership over only one

other participant is sufficient as long as there is some control

exercised.”       United States v. Rashwan, 328 F.3d 160, 166 (4th

Cir. 2003).       We conclude that the district court did not clearly

err in imposing a two-level leadership enhancement.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Alas’ conviction and sentence.                               This court

requires that counsel inform Alas, in writing, of the right to

petition    the    Supreme      Court       of       the   United   States      for   further

review.     If Alas requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court           for       leave    to     withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Alas.            We dispense with oral argument because the

facts   and     legal    contentions         are       adequately        presented     in    the

materials      before    the     court      and        argument     would    not      aid    the

decisional process.

                                                                                      AFFIRMED




                                                 4